DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 14-19 are withdrawn from consideration for being directed to non-elected subject matter.  Claims 1-13 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a function conservative thereof” renders the claim indefinite because it is unclear whether the function conservative is the entire claimed polypeptide or only the portion from 617-622 of SEQ ID NO: 1.  If it is former, since the function of the polypeptide is unknown, it is unclear what will be considered as function conservative.  

Regarding claims 2, the recitation of “an amino acid sequence having 51, 51…or 99% identity with the amino acid sequence ranging from amino acid residue at position 617-622 in SEQ ID NO:1” renders the claim indefinite because it is unclear how to differentiate between 50, 51, 52…identity since there are only six amino acid residues.  For example, an amino acid sequence having 50% sequence identity would have 3 aa identical to 617-622 of SEQ ID NO:1, whereas 51, 52, 53, 54 and 55 would also have 3 aa identical to said sequence because the number has to be integer.  
Regarding claims 6 and 7, the recitation of “which comprises the amino acid sequence as set forth in SEQ ID NO: 3” and “which comprises the amino acid sequence selected from the group consisting of SEQ ID NO: 2 to SEQ ID NO:12” renders the claim indefinite because it is unclear whether this is in addition to the amino acid residue 617-622 of SEQ ID NO: 1 or instead of the sequence from 617-622 of SEQ ID NO:1.
Regarding claim 10, the recitation of “the chimeric integrase of claim 9, which comprises a retroviral integrase selected from the group consisting of” renders the claim indefinite because it is unclear whether the retroviral integrase is in addition to the polypeptide of claim 1 or in place of the polypeptide of claim 1. 
Dependent claim 11 is rejected for same reason because it depends on claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) a polypeptide which comprises the amino acid ranging from amino acid residue at position 617-622, which encompasses wild type Ty1 integrase from S. cerevisiae (page 2, last paragraph, and SEQ ID NO:1 on page 3).  Ty1 integrase from S. cerevisiae is a product of nature.  Cloning the Ty1 integrase does not alter the structure of the Ty1 integrase sufficiently or add additional elements that are sufficiently amount to significantly more than the Ty1 integrase that exists in nature.  This judicial exception is not integrated into a practical application because there is no claim limitation that integrate the polypeptide into any application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by the sequence having accession number AAB68453 (US 6228647-B1).
US6228647-B1 discloses a sequence that comprises the amino acid sequence KNMRSL, and is part of an integrase Ty1 (see attached alignment).  Voytas et al. further discloses fusion proteins of integrases, including HIV integrase (see col. 3, lines 4-35).  Therefore, claims 1, 2, 7, 8, 9, 10, 12 and 13 are anticipated by this sequence.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by the sequence having accession number ADV95377 (WO2005003313-A2)
WO2005003313 discloses a sequence that comprises an amino acid sequence ranging from the amino acid residue at position 617-622 of SEQ ID NO:1, wherein the amino acid at 618 and 620 is altered to E and D (see alignment, KEMDSL SEQ ID NO:3).  Therefore, the claims 1-7 is anticipated by this sequence.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by sequence having accession number AAO21413 (WO200238771, see alignment).
The amino acid sequence AAO21413 shares 100% identity with SEQ ID NO: 13 (see alignment).  Therefore, this sequence anticipates claim 11, and parent claims 9 and 10. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636